6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2018 and 09/28/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 1 requires the pneumatic tire to have the structure of a center rib extending in a tire circumferential direction at a center in a tire width direction; a plurality of inclined blocks branching and extending from the center rib; and a plurality of stud pins located within at least one inclined block. However, the claim does not establish what portion of the tire the aforementioned claim elements reside. It being noted, a tire comprises surfaces such as the tread and sidewall that have a circumferential direction and a tire width direction. Thus, the claim as currently presented does not clearly establish the metes and bounds of where the recited structure should be oriented on the tire i.e. the tread or sidewall. For the purposes of this examination the claim will be construed as “A pneumatic tire comprising: a tread portion comprising: a center rib ….” as this clearly establishes an orientation of the claimed tire structure on the pneumatic tire and is properly supported by the specification paragraphs [0027]-[0033].
Claims 2-10 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ajoviita et al (US 2017/0368889 A1), as evidenced by Matsumoto (US 2015/0191050 A1 – of record). 
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. 
[AltContent: textbox (TW)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, Ajoviita discloses a tire having a tread portion 105, the tread portion comprising the structure of: a central rib 109 – (corresponds to a center rib), a plurality of tread bars 108 – (corresponds to a plurality of inclined blocks), a plurality of inclined grooves 107 – (corresponds to a plurality of inclined grooves) and a plurality of studs 131-132 – (corresponds to a plurality of stud pins).
The tread portion is configured such that the central rib extends in the tire circumferential direction St at the center of the tread in a tire width TW direction; the plurality of inclined blocks branch and extend from the central rib on both sides thereof as defined by the plurality of axially outwardly and obliquely extending inclined grooves; the studs are provided in at least one of the plurality of inclined blocks; and the plurality of inclined grooves are provided at predetermined formation intervals with respect to the 
Ajoviita does not explicitly disclose the tire is a pneumatic tire, nor that the each inclined groove in the circumferential direction is within twice the formation interval. However, it would have been obvious to have the prior art tire be suitable for use as a pneumatic tire since the use thereof is very well-known in the art and the prior art does not restrict its inventive tread pattern to any particular type of tire. It being noted, the prior art of record Matsumoto discloses it is conventional for pneumatic tires to have a tread pattern using studs and circumferentially/tire width direction extending grooves to define center ribs. The configuration being advantageous for reducing noise while maintaining traction on snow, see Matsumoto [0002]-[0006]. 
Additionally, as Ajoviita substantially discloses the claimed tread pattern except for the claimed length of each inclined groove in the circumferential direction is within twice of the predetermined formation intervals of the inclined grooves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify either the groove widths or groove lengths of the inclined grooves to arrive at the claimed ratio; since such a modification would involve only a mere change in size of the inclined groove. Scaling up or down of an element which merely requires a change in size is generally 
Regarding claim 2, Ajoviita discloses the tread portion is configured such that the plurality of inclined blocks 108 are further delimited by a plurality of longitudinally extending grooves 107, which part the plurality of inclined block into a plurality of inclined blocks with respect to the tire width direction. And where the plurality of longitudinally extending grooves 107 are formed in a different position than one another with respect to the circumferential direction of the tire, see depiction below.
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 3, Ajoviita discloses the tread portion is configured such that each of the inclined grooves includes a first inclined groove having 
[AltContent: textbox (Longitudinal Groove)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shoulder Block)][AltContent: textbox (Center Block)][AltContent: textbox (1st Inclined Groove)][AltContent: arrow][AltContent: textbox (2nd Inclined Groove)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: textbox (1st Center Blocks)][AltContent: connector][AltContent: connector][AltContent: textbox (Step-In block)][AltContent: textbox (Step-Out block)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (2nd Center Blocks)][AltContent: textbox (1st Shoulder Block)][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 4-6, Ajoviita discloses the tread portion is configured such that positions of the longitudinal grooves in the center block group in the tire width direction are set such that a second center block located on a step-out side in a tire rotational direction ST is longer in the tire width direction than a first center block located on a step-in side; where the step-in side of the block group is considered to be the block which contacts the ground surface first during traveling. And where a first shoulder block is located on the outer side in the tire width direction via a longitudinal groove relative to the first center block is located between a pair of the second center blocks of the pair of the center block groups adjacent in the tire circumferential direction, see depiction above. And where the first center blocks are shorter than the first shoulder blocks in the tire width direction, see depiction above.
[AltContent: connector][AltContent: textbox (2nd Shoulder Block)][AltContent: connector][AltContent: textbox (2nd Center Blocks)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 7, Ajoviita discloses the tread portion is configured such that second shoulder block located on the outer side in the tire width direction via each longitudinal groove relative to the second center block is shorter than the second center block in the tire width direction, see depiction above.
Regarding claim 8, Ajoviita discloses the tread portion is configured such that a distal end portion of each first inclined groove is located substantially at a center in the tire width direction of a tread portion, see any of the depictions above.
Regarding claim 9, Ajoviita discloses the tread portion is configured such that the tread portion does not contain any main groove which extends continuously in parallel to the tire circumferential direction and the inclined grooves are formed on both sides of the center rib to extend outwards to 
Regarding claim 10, the claims are direct to a tire. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Therefore, the recitation “the tire rotational direction is designated to another side opposite to the one side in the tire circumferential direction” relates to intended use since it does not require any tire structure different from that as suggested in the prior art to perform the claimed use. Moreover, Ajoviita clearly contemplates the use of its inventive tread pattern being used as a non-directional tire, i.e. a tire intended to roll in either circumferential direction, as implied by its use of a non-directional circumferential direction indicator ±ST, see [0023]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749